[settlementagreement001.jpg]
Exhibit 10.4 EXECUTION VERSION SETTLEMENT AGREEMENT This SETTLEMENT AGREEMENT
(together with all exhibits and schedules attached hereto, which includes,
without limitation, the Term Sheet attached hereto as Exhibit A (the “Term
Sheet”),1 as each may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”) is made
and entered into as of April 20, 2020 by and among (a) Windstream Holdings, Inc.
(“Holdings”), Windstream Services, LLC (“Services”), and each of their direct
and indirect subsidiaries listed on Schedule 1 hereto (each a “Debtor” or
“Windstream Entity”) and, collectively, the “Debtors” or “Windstream”); and (b)
Uniti Group Inc. (“Uniti Group”) and each of its direct and indirect
subsidiaries listed on Schedule 2 hereto (each, a “Uniti Entity” and,
collectively, the “Uniti Entities” or “Uniti”). This Agreement collectively
refers to the Debtors and the Uniti Entities as the “Parties” and to each
individually as a “Party” to this Agreement. RECITALS WHEREAS, Holdings and
certain Uniti Entities are party to that certain Master Lease dated April 24,
2015 (as amended pursuant to that certain Amendment No. 1 to Master Lease dated
February 12, 2016, the “Master Lease”); WHEREAS, Holdings, Services, and certain
Uniti Entities are party to that certain Separation and Distribution Agreement
dated April 24, 2015 (the “Separation and Distribution Agreement”); WHEREAS, on
February 25, 2019, each of the Debtors commenced cases (the “Chapter 11 Cases”)
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”); WHEREAS, on July 25, 2019, Holdings and Services initiated
an adversary proceeding styled Windstream Holdings, Inc. and Windstream
Services, LLC v. Uniti Group, Inc. et al., Case No. 19-08279 (RDD) (the
“Adversary Proceeding”) by filing a complaint against the Uniti Entities named
therein; WHEREAS, on July 30, 2019, the Bankruptcy Court entered the Order
Appointing a Mediator [Docket No. 874] appointing the Honorable Shelley C.
Chapman to serve as mediator and to conduct nonbinding mediation among certain
parties in interest; WHEREAS, on January 22, 2020, Holdings and Services filed
an amended complaint (the “Amended Complaint”) against the Uniti Entities named
therein; WHEREAS, on February 3, 2020, certain Uniti Entities filed an answer to
the Amended Complaint (the “Answer”) and brought counterclaims against Holdings
and Services and third party claims against certain other Windstream Entities; 1
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Term Sheet or pursuant to Section 101 of the Bankruptcy
Code.



--------------------------------------------------------------------------------



 
[settlementagreement002.jpg]
WHEREAS, litigation of the claims, counterclaims, and third party claims in the
Adversary Proceeding to judgment will result in significant expenditures and
allocation of resources by both Windstream and Uniti; WHEREAS, the Parties have
engaged in arm’s length, good faith discussions with the objective of settling
any and all claims and causes of action between Windstream and Uniti, including
through mediation with Judge Chapman; WHEREAS, to avoid any further expenditure
of time, effort and money and the uncertainty attendant to litigation, the
Parties desire fully and finally to compromise, settle and resolve all claims,
counterclaims, and third party claims asserted in the Adversary Proceeding or
otherwise relating in any way to the subject matter of the Adversary Proceeding
upon the terms and conditions set forth herein (the “Settlement”), subject to
approval of this Agreement by the Bankruptcy Court and satisfaction of the other
terms and conditions set forth herein; WHEREAS, on March 2, 2020, the Debtors,
the Uniti Entities, and certain holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, Claims against
the Debtors, executed a Plan Support Agreement (the “Plan Support Agreement”)
memorializing the Parties’ agreement to pursue the Settlement; NOW, THEREFORE,
in consideration of the covenants and agreements contained herein, and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as
follows: AGREEMENT Recitals. Each of the recitals is incorporated by reference
and made part of this Agreement. Exhibits and Schedules Incorporated by
Reference. Each of the exhibits and schedules attached hereto, and any exhibits
and schedules to such exhibits and schedules, (collectively, the “Exhibits and
Schedules”) is expressly incorporated herein and made a part of this Agreement,
and all references to this Agreement shall include the Exhibits and Schedules.
In the event of any inconsistency between this Agreement (without reference to
the Exhibits and Schedules) and the Exhibits and Schedules, this Agreement
(without reference to the Exhibits and Schedules) shall govern. Agreement
Effective Date. This Agreement shall become effective, and the obligations
contained herein shall become binding upon the Parties (subject to all
applicable terms and conditions hereof), upon the first date (the “Agreement
Effective Date”) that (a) this Agreement has been executed and delivered by each
Debtor and each Uniti Entity and (b) the Bankruptcy Court has entered an order,
in form and substance reasonably acceptable to the Debtors and the Uniti
Entities, approving the Settlement and this Agreement and authorizing the
Debtors to enter into and perform their obligations under this Agreement (the
“9019 Order”). Definitive Documentation. 2



--------------------------------------------------------------------------------



 
[settlementagreement003.jpg]
(a) The definitive documents and agreements governing the Settlement (each, a
“Definitive Document” and, collectively, the “Definitive Documentation”) shall
include: (i) this Agreement, (ii) the Lease Splitter Agreement, (iii) the CLEC
Master Lease (the “CLEC Lease”), (iv) the ILEC Master Lease (the “ILEC Lease”),
(v) the Asset Purchase Agreement (the “APA”) and any ancillary documents
supporting the APA, (vi) documentation necessary or desirable to effectuate the
Equipment Loan Program, (vii) any amendments to the Master Lease necessary or
desirable to effectuate the transactions contemplated by the Term Sheet as
mutually agreed by the Parties, (viii) the Debtors’ motion seeking approval of
the Settlement and this Agreement and authorization for the Debtors to enter
into and perform their obligations under this Agreement and all Definitive
Documentation filed at Docket No. 1558 (the “9019 Motion”), (ix) the 9019 Order,
(x) any and all other documents required, necessary, or desirable to implement
the Settlement, including any tax or other legal opinions, and (xi) any other
motions seeking to implement any of the foregoing clauses (i) through (x) and
any pleadings related thereto. (b) The Definitive Documentation is subject to
negotiation and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement and the Plan Support Agreement and shall be in form and substance
reasonably acceptable to the Debtors, the Uniti Entities, and the Required
Consenting Creditors. Commitments of the Parties. (a) Effective as of the
Agreement Effective Date, each of the Parties, severally and not jointly, hereby
covenants and agrees to: (i) promptly take all actions necessary in order to
stay and hold in abeyance the prosecution of any and all claims, counterclaims,
and third party claims in the Adversary Proceeding (to the extent such claims,
counterclaims, and third party claims have not been previously stayed and held
in abeyance or as necessary to continue such stay), pending the first to occur
of (A) the Settlement Effective Date, (B) if the Bankruptcy Court denies the
9019 Motion, the first date on which an appellate court affirms the Bankruptcy
Court’s denial of the 9019 Motion and such decision is not subject to further
appeal, or (C) if the Bankruptcy Court approves the 9019 Motion but its decision
is reversed on appeal, the first date on which such reversal is not subject to
further appeals; provided that the Parties expressly agree that the Debtors and
Uniti shall be permitted to file pleadings (including responses to any
pleadings) in connection with the Settlement or this Agreement, and the Debtors
and Uniti expressly reserve the right to file such responses; (ii) cooperate
with each other in good faith and coordinate their activities (to the extent
reasonably practicable) concerning the implementation and consummation of the
Settlement, including, without limitation, with respect to regulatory filings,
discussions regarding financings related to this Agreement and the Settlement,
and opinions to be issued, provided that this Section 5(a)(ii) shall not
override Section 6(a)(iv)-(v) hereof; 3



--------------------------------------------------------------------------------



 
[settlementagreement004.jpg]
(iii) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documentation; (iv) negotiate in good faith revisions
to this Agreement and the Settlement, including revisions to the Definitive
Documentation, if necessary to enable the issuance of the True Lease Opinions
and/or the REIT Opinion; (v) use reasonable efforts to support, take all steps
necessary to consummate and implement, and facilitate the consummation and
implementation of the Settlement; and (vi) use reasonable efforts to obtain any
and all required regulatory and third- party approvals for the implementation of
the Settlement. (b) Effective as of the Agreement Effective Date, each of the
Parties hereby covenants and agrees that it shall not, directly or indirectly:
(i) object to, delay, impede, or take any other action to interfere with or that
is inconsistent with, or is intended or could reasonably be expected to
interfere with, delay, or impede the approval, consummation, or implementation
of the Settlement; (ii) file any motion, pleading, or other document with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement. (c) In addition to each Debtor’s other obligations hereunder,
effective as of the Agreement Effective Date, each of the Debtors hereby
covenants and agrees to: (i) if any legal or structural impediment arises that
would prevent, hinder, or delay the consummation and implementation of the
Settlement, take all steps reasonably necessary to address any such impediment;
(ii) timely file a formal objection to any motion or other pleading filed with
the Bankruptcy Court by any person seeking relief that (A) is inconsistent with
this Agreement in any material respect or (B) would, or could reasonably be
expected to, delay, impede, or interfere with the purposes of this Agreement,
including, without limitation, any motion or pleading that seeks to assert any
claim or cause of action that would be a Released Claim if brought by any of the
Parties; (iii) if the Bankruptcy Court denies the 9019 Motion, timely appeal
such denial; (iv) if the 9019 Motion is granted but subsequently reversed on
appeal, timely appeal such reversal; (v) not reject the Master Lease pursuant to
section 365 of the Bankruptcy Code in the Chapter 11 Cases; and 4



--------------------------------------------------------------------------------



 
[settlementagreement005.jpg]
(vi) continue to make payments under the Master Lease in the ordinary course and
in accordance with prepetition practice as they come due. (d) Notwithstanding
the foregoing, nothing in this Agreement shall prohibit any Party from enforcing
any right, remedy, condition, consent, or approval requirement under this
Agreement or any Definitive Document; provided that, in each case, any such
action is not inconsistent with such Party’s obligations hereunder or in such
Definitive Document, as applicable. Settlement Effective Date. (a) The
Settlement shall become effective, consummated, and binding upon the Parties
upon the first date (the “Settlement Effective Date”) that the following
conditions have been satisfied (each, a “Condition Precedent”): (i) Agreement
Effective Date. The Agreement Effective Date has occurred; (ii) 9019 Order. The
9019 Order has (A) not been reversed, stayed, modified or amended and (B)(x) any
appeal that has been taken with respect to the 9019 Order has been finally
determined or dismissed or (y) the time to appeal or seek reconsideration of the
9019 Order has expired by reason of statute or otherwise and no appeal or
petition for review, certiorari or reconsideration of the 9019 Order has been
taken or is pending (or if such appeal or petition has been granted, it has been
finally decided), as a result of which the 9019 Order has become final in
accordance with applicable law (provided that this Section 6(a)(ii) may be
waived by Uniti in its sole discretion); (iii) Execution of Definitive
Documentation. The Definitive Documentation described in Sections 4(a)(i)
through (vii) and (x) has been executed and delivered by each of the parties
thereto; (iv) True Lease Opinions. Uniti has received opinions to the effect
that each of the CLEC Lease and the ILEC Lease “should” be a “true lease” for
U.S. federal income tax purposes from a nationally recognized accounting or law
firm of Uniti’s choice (such opinions, the “True Lease Opinions” and, such
accounting or law firm, the “Uniti Tax Advisor”); provided that if the Uniti Tax
Advisor determines that it cannot deliver the True Lease Opinions, and
Windstream, after consultation with its advisors, believes that the True Lease
Opinions should be able to be delivered, the issue shall be submitted for
consideration to a nationally recognized law firm or accounting firm that is
mutually acceptable to both Uniti and Windstream (the “Alternative Tax
Advisor”)2 and, if such Alternative Tax Advisor 2 It is understood and agreed
that (a) if the Uniti Tax Advisor has not delivered the True Lease Opinions by
June 1, 2020, then the Alternative Tax Advisor will commence its work at such
time; and (b) if the Uniti Tax Advisor has not delivered the True Lease Opinions
by July 30, 2020 for any reason, the Alternative Tax Advisor may deliver 5



--------------------------------------------------------------------------------



 
[settlementagreement006.jpg]
agrees to issue U.S. federal income tax opinions to the effect that each of the
CLEC Lease and the ILEC Lease “should” constitute a “true lease,” then such
opinions shall be treated as the True Lease Opinions satisfying this condition;
provided, further, that the Uniti Tax Advisor or Alternative Tax Advisor, as the
case may be, shall assume, for purposes of providing the True Lease Opinions,
that a calculation of renewal rent based on an approach consistent with Exhibit
E to the ILEC Lease or CLEC Lease would constitute the rental price that a
willing renter and a willing landlord, with neither being required to act, and
both having reasonable knowledge of the relevant facts, would agree to (i.e.,
fair market value rent) for the relevant renewal term, with such assumption
based upon and assuming the delivery of representations, from each of Uniti and
the Debtor,reasonably acceptable to the Uniti Tax Advisor or Alternative Tax
Advisor, as the case may be, to such effect; (v) REIT Opinion. Uniti has
received an opinion from a nationally-recognized accounting or law firm of its
choice (the “Uniti REIT Advisor”) to the effect that Uniti Group will, after the
effectiveness of all of the transactions contemplated herein, continue to meet
the requirements for qualification and taxation as a REIT for the year in which
this Agreement becomes effective, and that Uniti Group’s then current method of
operation, including the future effect of the transactions contemplated herein,
will enable it to continue to meet the requirements for qualification and
taxation as a REIT (a “REIT Opinion”); provided that if the Uniti REIT Advisor
determines that it cannot deliver the REIT Opinion, and Windstream, after
consultation with its advisors, believes that the REIT Opinion should be able to
be delivered, the issue shall be submitted for consideration to a nationally
recognized law firm that is mutually acceptable to both Uniti and Windstream and
that has agreed to act prospectively as Uniti’s advisor on REIT qualification
matters (the “Alternative REIT Advisor”) 3 and, if such Alternative REIT Advisor
agrees to issue an opinion to the effect that Uniti Group will, after the
effectiveness of all of the transactions contemplated herein, continue to meet
the requirements for qualification and taxation as a REIT for the year in which
this Agreement becomes effective, and that Uniti Group’s then current method of
operation, including the future effect of the transactions contemplated herein,
will enable it to continue to meet the requirements for qualification and
taxation as a REIT, then such opinion shall be treated as the REIT Opinion
satisfying this condition; the True Lease Opinions on July 31, 2020, without
regard to whether the Uniti Tax Advisor has determined that it cannot deliver
the True Lease Opinions. 3 It is understood and agreed that (a) if the Uniti
REIT Advisor has not delivered the REIT Opinion by June 1, 2020, then the
Alternative REIT Advisor will commence its work at such time; and (b) if the
Uniti REIT Advisor has not delivered the REIT Opinion by July 30, 2020 for any
reason, the Alternative REIT Advisor may deliver the REIT Opinion on July 31,
2020, without regard to whether the Uniti REIT Advisor has determined that it
cannot deliver the REIT Opinion. 6



--------------------------------------------------------------------------------



 
[settlementagreement007.jpg]
(vi) Approvals. The Parties shall have obtained all authorizations, consents,
regulatory approvals, rulings, and documents that are necessary to implement and
effectuate the Settlement; and (vii) Cash Payments. Uniti shall have paid the
APA Purchase Price (as defined below) and the IRU Purchase Price (as defined
below) to the Windstream Entity or Entities designated by the mutual agreement
of the Debtors, the Required Consenting First Lien Creditors, and the Requisite
Backstop Parties (as defined in the Backstop Commitment Agreement). Dismissal of
Litigation; Withdrawal of Proofs of Claim. (a) Within two business days of the
Settlement Effective Date, the Parties agree to file all motions and other
papers, including under Federal Rule of Bankruptcy Procedure 7041, and take any
other steps reasonably necessary or desirable to cause the Adversary Proceeding
(including, for the avoidance of doubt, all claims and counterclaims raised
therein) to be dismissed with prejudice and without fees or costs to any Party;
provided that the foregoing dismissal shall have no further force and effect (i)
if this Agreement is terminated in accordance with Section 16 or (ii) if the
releases set forth in Section 11 of this Agreement are reversed, stayed,
modified, amended, or otherwise impacted, in each case in a manner that renders
such releases ineffective in whole or in material part, for any reason and
without the written consent of the Uniti Entities, and if the requirements of
Section 17(x) and (y) are otherwise satisfied. (b) Within two business days of
the Settlement Effective Date, Uniti agrees to withdraw all proofs of claim
filed by Uniti in the Chapter 11 Cases. The Debtors acknowledge and agree that
Uniti shall be permitted to re-file all proofs of claim (i) if this Agreement is
terminated in accordance with Section 16 or (ii) if the releases set forth in
Section 11 of this Agreement are reversed, stayed, modified, amended, or
otherwise impacted, in each case in a manner that renders such releases
ineffective in whole or in material part, for any reason and without the written
consent of the Uniti Entities and if the requirements of Section 17(x) and (y)
are otherwise satisfied. Cash Payments. (a) Subject to and conditioned upon the
execution of the Definitive Documentation required, necessary, or desirable to
implement the Settlement, Uniti hereby commits to pay to the Windstream Entity
or Entities designated by the mutual agreement of the Debtors, the Required
Consenting First Lien Creditors, and the Requisite Backstop Parties (as defined
in the Backstop Commitment Agreement) (i) $244,549,865.10 (the “APA Purchase
Price”) on the Settlement Effective Date, which payment shall be made pursuant
to the Asset Purchase Agreement, (ii) $40,000,000.00 (the “IRU Purchase Price”)
on the Settlement Effective Date, which payment shall be made pursuant to the
IRU Agreement and (iii) $490,109,111.00 (the “Cash Consideration”) in twenty
equal installments of $24,505,455.55 (the “Installment Payments”), with the
first Installment Payment occurring on the fifth business day of the month that
follows the Settlement Effective Date and each subsequent Installment Payment
occurring on the fifth business day of the month that is three months after the
month in which the previous Installment Payment was made. The APA Purchase Price
and IRU Purchase Price will constitute consideration 7



--------------------------------------------------------------------------------



 
[settlementagreement008.jpg]
for the Acquired Assets and the reversion of Windstream’s exclusive right to use
the UOWL fiber strand miles unless such amounts are materially inconsistent with
the appraisal of such assets. (b) On or after the first anniversary of the
Settlement Effective Date, Uniti shall have the right at any time and from time
to time to prepay the outstanding amount of the Cash Consideration, in whole or
in part, with a prepayment discount equal to 9% per annum, consistent with
Exhibit B. If Uniti elects to prepay an Installment Payment, Uniti shall
identify the date upon which the Installment Payment is due, and remit to
Windstream an amount equal to the Installment Payment amount discounted back to
the date upon which prepayment will be furnished using a 9% discount rate based
upon a 365 day calendar year. Exit Financing as of Emergence. As of the date the
Debtors emerge from chapter 11, on a pro forma basis giving effect to the
Debtors’ emergence (including the repayment, discharge, or extinguishment of any
Indebtedness (as defined in the Term Sheet) and the incurrence of any new
Indebtedness), Windstream’s total leverage ratio (as defined in the Term Sheet)
will not exceed 3.00x. For the avoidance of doubt, for the foregoing test,
amounts payable in cash on account of contract cures, lease cures,
administrative expenses, and/or amounts to be paid to holders of allowed general
unsecured claims after emergence, in each case payable upon completion of the
applicable claims resolution process before the Bankruptcy Court, shall not be
considered Indebtedness. Debtors’ Stipulations and Agreements. (a) The 9019
Order shall include, among other things, the stipulations contained in paragraph
B of the proposed order attached as Exhibit A to the 9019 Motion (collectively,
the “Debtor Stipulations”) (it being acknowledged and agreed by each of the
Parties that satisfaction of the requirements of this Section 10 is a condition
precedent to the Agreement Effective Date). (b) Effective as of the Settlement
Effective Date (it being understood that if the Settlement Effective Date does
not occur, the Debtors’ agreements contained in this Section 10(b) shall not be
binding on the Debtors and shall not be admissible for any purpose in any
judicial or administrative proceeding), the Debtors, on behalf of themselves,
their estates, any of their respective past, present and future predecessors,
and any of the Windstream Successors (as defined below), agree not to commence
or continue any claim or cause of action, or otherwise take any position in any
judicial proceeding, administrative proceeding, or other proceeding the
Bankruptcy Court, in any federal or state court, or in any other court,
arbitration proceeding, administrative agency, or other forum in the United
States or elsewhere, in each case that is in any way inconsistent with the
position that the Master Lease is a true lease transaction in which the Uniti
Parties leased the Leased Property (as defined in the Master Lease) to Holdings
pursuant to the Master Lease, or that is in any other way inconsistent with the
Settlement (such agreements, collectively, the “Debtor Agreements”). Releases.
(a) Effective as of the Settlement Effective Date, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the obligations and contributions of the Parties under this Agreement
and the Definitive Documentation, to the fullest 8



--------------------------------------------------------------------------------



 
[settlementagreement009.jpg]
extent permissible under applicable law (as such law may be extended or
integrated after the Settlement Effective Date), each of the Windstream Release
Parties 4 on behalf of themselves, their respective successors, assigns, and
representatives (including, for the avoidance of doubt and without limitation,
(i) each reorganized Debtor and any other successor of any Debtor existing on or
after the date on which such Debtor’s plan of reorganization becomes effective,
(ii) any reorganized Debtor in its capacity as a debtor or debtor-in-possession
in a subsequent bankruptcy case or any other context, (iii) any trustee acting
or seeking to act on behalf of the estates of any of the Debtors or any of their
successors in this or any subsequent bankruptcy case or any other context,
and/or (iv) any litigation or other trustee acting or seeking to act on behalf
of any of the Debtors or any of their successors in this or any subsequent
bankruptcy case or in any other context), and any and all other Entities who may
assert or purport to assert any claim or cause of action, directly or
derivatively, by, through, for, or because of any Windstream Release Party
(collectively, the “Windstream Successors”), hereby conclusively, absolutely,
unconditionally, irrevocably, and forever waives, releases, acquits, and
discharges each of the Uniti Release Parties5 from any and all claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, including any
derivative claims, asserted or assertable on behalf of any of the Debtors or
their estates, that such Entity would be or would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Windstream Entities, the
business and contractual arrangements between any Windstream Entity and any
Uniti Entity, the Debtors’ in- or out-of-- court restructuring efforts,
intercompany transactions, the Uniti Arrangement and any transactions related
thereto, the Master Lease and any and all other payments made, investments
undertaken, or value transfers of any kind, in each case that flowed from any
Windstream Entity to any Uniti Entity (regardless of whether any such party is
or is not a party to the Master Lease or any other agreement to use the MLA
Leased Property), the Separation and Distribution Agreement and the other 2015
Sale Documents, this Agreement, the Definitive Documentation, the Settlement and
any transactions related thereto, the Chapter 11 Cases and the filing thereof,
the transfer of certain assets and property and the assignment of certain
executory contracts to Uniti pursuant to the 4 “Windstream Release Parties”
means, collectively, and in each case solely in its capacity as such, (i) the
Debtors, (ii) the Debtors’ estates, (iii) any current and former Affiliates of
the Debtors, and (iv) each of the Debtors’ and their current and former
Affiliates’ current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly),
predecessors, successors, assigns, Affiliates, managed accounts or funds, and
each of their respective current and former equity holders, officers, directors,
managers, principals, shareholders, members, management companies, fund
advisors, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals. 5 “Uniti Release Parties” means,
collectively, and in each case solely in its capacity as such, (i) the Uniti
Entities, (ii) any current and former Affiliates of the Uniti Entities (other
than the Debtors), and (iii) each of the Uniti Entities’ and their current and
former Affiliates’ (other than the Debtors’) current and former directors,
managers, officers, equity holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, assigns, Affiliates,
managed accounts or funds, and each of their respective current and former
equity holders, officers, directors, managers, principals, shareholders,
members, management companies, fund advisors, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals. The Windstream
Release Parties and Uniti Release Parties, in their capacities as parties
providing releases, are together referred as the “Releasing Parties” herein and
the Windstream Release Parties and the Uniti Release Parties, in their
capacities as parties receiving releases, are together referred as the “Released
Parties” herein. 9



--------------------------------------------------------------------------------



 
[settlementagreement010.jpg]
Assignment Agreement, APA, and other Definitive Documentation, the formulation,
preparation, dissemination, negotiation, filing, or consummation of the Uniti
Arrangement, Master Lease, the Separation and Distribution Agreement and the
other 2015 Sale Documents, this Agreement, the Settlement, or the Definitive
Documentation, or any transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Uniti
Arrangement, Master Lease, the Separation and Distribution Agreement and the
other 2015 Sale Documents, this Agreement, the Settlement, or any of the
Definitive Documentation, the pursuit of the Uniti Arrangement, the 9019 Order,
or the Settlement, the administration and implementation of the Settlement, or
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place or existing on or before the Settlement Effective Date
(collectively, the “Windstream Released Claims”). For the avoidance of doubt and
without limiting the scope of the foregoing, the Windstream Released Claims
shall include all claims, interests, obligations, rights, suits, damages, causes
of action, remedies, and liabilities whatsoever that were or could have been
asserted in the Adversary Proceeding, that arise from or relate to, in whole or
in part, any other transactions, occurrence, or facts described or alleged in
the Amended Complaint or the Answer, any claim to characterize the Master Lease
as anything other than a true lease or the Uniti Arrangement as anything other
than a true sale transaction and a true lease transaction, any claim by any
party to characterize the ILEC Lease and/or the CLEC Lease as anything other
than a true lease at any time including in any future bankruptcy or any other
context, and any other claims, interests, obligations, rights, suits, damages,
causes of action, remedies, and liabilities that are inconsistent with the
Debtor Stipulations or the Debtor Agreements. (b) Effective as of the Settlement
Effective Date, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, including the obligations and contributions of
the Parties under this Agreement and the Definitive Documentation, to the
fullest extent permissible under applicable law (as such law may be extended or
integrated after the Settlement Effective Date), each of the Uniti Release
Parties, on behalf of themselves, their respective successors, assigns, and
representatives, and any and all other Entities who may assert or purport to
assert any claim or cause of action, directly or derivatively, by, through, for,
or because of any Uniti Release Party hereby conclusively, absolutely,
unconditionally, irrevocably, and forever waives, releases, acquits, and
discharges each of the Windstream Release Parties from any and all claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, including any
derivative claims, asserted or assertable on behalf of any of the Debtors or
their estates, that such Entity would be or would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Windstream Entities, the
business and contractual arrangements between any Windstream Entity and any
Uniti Entity, the Debtors’ in- or out-of-- court restructuring efforts,
intercompany transactions, the Uniti Arrangement and any transactions related
thereto, the Master Lease and any and all other payments made, investments
undertaken, or value transfers of any kind, in each case that flowed from any
Windstream Entity to any Uniti Entity (regardless of whether any such party is
or is not a party to the Master Lease or any other agreement to use the MLA
Leased Property), the Separation and Distribution Agreement and the other 2015
Sale Documents, this Agreement, the Definitive Documentation, the Settlement and
any transactions related thereto, the Chapter 11 Cases and the filing thereof,
the transfer of certain assets and property and the assignment of certain
executory contracts to Uniti pursuant to the Assignment Agreement, APA, and
other Definitive Documentation, the formulation, preparation, 10



--------------------------------------------------------------------------------



 
[settlementagreement011.jpg]
dissemination, negotiation, filing, or consummation of the Uniti Arrangement,
Master Lease, the Separation and Distribution Agreement and the other 2015 Sale
Documents, this Agreement, the Settlement, or the Definitive Documentation, or
any transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Uniti Arrangement, Master Lease,
the Separation and Distribution Agreement and the other 2015 Sale Documents,
this Agreement, the Settlement, or any of the Definitive Documentation, the
pursuit of the Uniti Arrangement, the 9019 Order, or the Settlement, the
administration and implementation of the Settlement, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place or
existing on or before the Settlement Effective Date (collectively, the “Uniti
Released Claims” and, together with the Windstream Released Claims, the
“Released Claims”). For the avoidance of doubt and without limiting the scope of
the foregoing, the Uniti Released Claims shall include all claims, interests,
obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever that were or could have been asserted in the Adversary Proceeding,
that arise from or relate to, in whole or in part, any other transactions,
occurrence, or facts described or alleged in the Amended Complaint or the Answer
or any claim to characterize the Master Lease as anything other than a true
lease or the Uniti Arrangement as anything other than a true sale transaction
and a true lease transaction, any claim by any party to characterize the ILEC
Lease and/or the CLEC Lease as anything other than a true lease at any time
including in any future bankruptcy or any other context, and any other claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities that are inconsistent with the Debtor Stipulations or the Debtor
Agreements. (c) The releases set forth herein are intended to release known and
unknown claims as described herein. The Parties know that presently unknown or
unappreciated facts could materially affect the claims or defenses of the
Parties relating to the issues being settled in this Agreement and the
desirability of entering into this Agreement. It is nevertheless the intent of
the Parties to give the full and complete releases provided in Sections 11(a)
and (b) of this Agreement. To that end, the Parties expressly waive and
relinquish any and all provisions, rights, and benefits conferred by any law of
the United States or of any state or territory of the United States or of any
other relevant jurisdiction, or principle of common law, that is similar,
comparable or equivalent to Section 1542 of the California Civil Code. The
Parties acknowledge that they have been advised by legal counsel and are
familiar with the provisions of California Civil Code Section 1542, which
provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY. The Parties, being aware of California Civil Code Section 1542, hereby
expressly, knowingly, and intentionally waive any rights they may have
thereunder, as well as under any other statute or common law principles of
similar effect. The Parties acknowledge and agree that this waiver has been
separately bargained for and is an essential and material term of this
Agreement, without which the consideration relating hereto would not have been
delivered. 11



--------------------------------------------------------------------------------



 
[settlementagreement012.jpg]
(d) Each of the Releasing Parties hereby agrees and covenants not to, and shall
not, commence or prosecute, or assist or otherwise aid any other entity in the
commencement or prosecution of, whether directly, derivatively or otherwise, any
Released Claims. If any Releasing Party violates the foregoing covenant, such
breaching Releasing Party agrees to pay, in addition to such other damages
sustained by any non-breaching Releasing Party or Released Party as a result of
such violation, all attorneys’ fees and costs incurred by any non-breaching
Releasing Party or Released Party as a result of such violation. (e)
Notwithstanding the foregoing Sections 11(a) through (d), nothing in this
Agreement is intended to release the Parties’ rights and obligations under this
Agreement or any other Definitive Documentation, nor bar the Parties from
seeking to enforce or effectuate this Agreement or any of the Definitive
Documentation. Bar Order. The 9019 Order shall include, among other things, the
bar order and other injunctive provisions contained in paragraphs 6 through 10
of the proposed order attached as Exhibit A to the 9019 Motion (it being
acknowledged and agreed by each of the Parties that satisfaction of the
requirements of this Section 12 is a condition precedent to the Agreement
Effective Date). Transfer of Property; Creation of an Express Trust. (a) If, at
any time or from time to time (whether prior to or after the Settlement
Effective Date), notwithstanding the Debtor Stipulations, the Debtor Agreements,
the releases contained in Section 11 of this Agreement, and the 9019 Order, any
Debtor or any Windstream Successor is deemed, determined, or discovered to have
legal title or a beneficial interest in any of the MLA Leased Property, CLEC
Leased Property, or ILEC Leased Property (collectively, the “Subject Property”),
or to otherwise have any right or interest in the Subject Property exceeding a
tenant’s temporary right of possession and use of the Subject Property upon the
terms and conditions of the Master Lease, CLEC Lease, or ILEC Lease, as
applicable, such Debtor or Windstream Successor, as applicable, shall promptly
transfer, or cause to be transferred, such legal title, beneficial interest, or
other rights or interests in the Subject Property to the Uniti Entity or Uniti
Entities designated by Uniti Group. (b) Prior to any such transfer or transfers,
the Debtors, on behalf of themselves and the Windstream Successors, agree that
such legal title, beneficial interest, or other rights or interests in the
Subject Property are held, and have always been held ab initio (but no earlier
than April 24, 2015), by the relevant Debtor or Windstream Successor solely in
its capacity as a trustee, and that such legal title, beneficial interest, or
other rights or interests in the Subject Property shall be held and maintained
by the relevant Debtor or Windstream Successor, as trustee, for the sole benefit
of, and in trust for, Uniti, as beneficiary, for (i) the purpose of completing
the transfer or transfers required by Section 13(a) of this Agreement and (ii) a
term not to exceed the date on which the transfer or transfers required by
Section 13(a) of this Agreement have been completed. (c) The Windstream Release
Parties, on behalf of themselves and the Windstream Successors, (i) represent
and warrant that Section 13(b) of this Agreement is intended to, and does,
create a valid trust under the laws of the State of New York and (ii) agree not
to take any position in any judicial proceeding, administrative proceeding, or
other proceeding in the Bankruptcy 12



--------------------------------------------------------------------------------



 
[settlementagreement013.jpg]
Court, in any federal or state court, or in any other court, arbitration
proceeding, administrative agency, or other forum in the United States or
elsewhere, including in any future bankruptcy case of any of the Debtors or
Windstream Successors, in each case that is in any way inconsistent with the
foregoing clause (c)(i). Representations. (a) Each Party represents and warrants
that it (i) has the full power to and is authorized and empowered to execute and
deliver this Agreement and to bind the Party or Parties on whose behalf it has
executed this Agreement (subject, solely in the case of the Debtors, to the
approval of the Bankruptcy Court), (ii) has been represented by counsel, or has
had the full opportunity to be represented by counsel, in connection with
entering into this Agreement, (iii) has carefully read this Agreement and knows
and understands the contents thereof, (iv) understands and agrees to all
provisions of this Agreement, and (v) has freely and voluntarily caused the
Agreement to be executed without duress and, except as stated in this Agreement,
without reliance upon any statement, inducement, or representation of any of the
Parties or their respective representatives concerning the nature and extent of
any damages or injuries and/or legal liability thereof, (vi) has ownership and
control of the claims, causes of action, and other matters being released
sufficient to grant the releases of those claims, causes of action, and other
matters contemplated by this Agreement, and (vii) has not assigned the claims,
issues, causes of action, or other matters alleged or released and discharged by
this Agreement. (b) The Debtors and the Uniti Entities each represent that, to
its knowledge after reasonable diligence and consultation with its professional
advisors, it is not aware as of the execution of this Agreement of any fact or
circumstance that would prevent the True Lease Opinions or the REIT Opinion from
being rendered in connection with the consummation of the Agreement, subject to
the terms and provisions of the Definitive Documentation and the conclusions of
the Appraiser. Amendments, Waivers, and Modifications. Except as otherwise
provided herein, no supplement, modification, amendment, or waiver of this
Agreement shall be binding, unless executed in writing by the Debtors, the Uniti
Entities, and, while the Plan Support Agreement remains effective, the Required
Consenting Creditors. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions, whether or not
similar. Termination. This Agreement and the obligations of all Parties
hereunder may be terminated by (i) mutual written agreement of the Debtors and
the Uniti Entities, (ii) the Uniti Entities if the Bankruptcy Court has not
entered the 9019 Order by May 11, 2020, or (iii) the Debtors or the Uniti
Entities if Uniti has not received the True Lease Opinion and REIT Opinion by
July 31, 2020, in each case not as a result of the terminating Party’s action or
inaction. In the event this Agreement is terminated, this Agreement and all
other Definitive Documentation shall be void ab initio and shall have no further
force and effect and the status quo ante shall be restored for each of the
Parties; provided, that Sections 14 through 35 of this Agreement shall survive
such termination. The automatic stay applicable under section 362 of the
Bankruptcy Code shall not prohibit a Party from taking any action or delivering
any notice necessary to effectuate the termination of this Agreement pursuant to
and in accordance with the terms of this Agreement. 13



--------------------------------------------------------------------------------



 
[settlementagreement014.jpg]
Reversal. (a) If, after the Settlement Effective Date occurs, the releases set
forth in Section 11 of this Agreement are reversed, stayed, modified, amended,
or otherwise impacted, in each case in a manner that renders such releases
ineffective in whole or in material part, for any reason and without the written
consent of the Parties (a “Reversal”), then (x) the Debtors shall promptly
return to Uniti any and all payments, investment, or value transfers of any kind
that flowed from any Uniti Entity to any Debtor under this Agreement or any of
the Definitive Documentation, including, but not limited to, transfers with
respect to the APA Purchase Price, the IRU Purchase Price, Installment Payments,
GCIs, and Equipment Loan Program, (y) Uniti shall promptly return to Windstream
any and all payments or value transfers of any kind that flowed from any Debtor
to any Uniti Entity under this Agreement or any of the Definitive Documentation,
including, but not limited to, the reversion of rights to certain UOWL fiber
strand miles, the Fiber IRU Acquisition, and GCI Rent, and (z) subject to and
only upon the satisfaction of the requirements in the foregoing clauses (x) and
(y) (provided, that if Windstream or Uniti is unable to satisfy its obligations
under clauses (x) and (y) in cash, such Parties may satisfy such obligations
with non-cash assets valued as mutually agreed by the Parties or as determined
by an independent third party appraiser reasonably acceptable to both Parties),
the status quo ante shall be restored for each of the Parties and each of the
Parties shall have the right to pursue litigation of the Released Claims
(including by recommencing the Adversary Proceeding) nothing in this Agreement
or the Definitive Documentation shall be deemed a concession or admission in
such litigation, and the Parties will schedule a trial as soon as reasonably
practicable. For the avoidance of doubt, it is understood and agreed that unless
a Reversal occurs in a manner that permits prosecution of Released Claims
against Uniti, Uniti shall not be relieved of its obligations under the
Definitive Documentation. (b) The automatic stay applicable under section 362 of
the Bankruptcy Code shall not prohibit a Party from taking any action or
delivering any notice necessary to effectuate transfers contemplated by Section
17(a) of this Agreement. No Admission. Except as expressly set forth herein,
neither the negotiation, nor the performance, nor the terms and conditions of
this Agreement shall be deemed or construed to be an admission of wrongdoing,
liability, or otherwise by any Party for any purpose. If the transactions
contemplated by this Agreement are not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve any and all of their rights
pursuant to Federal Rule of Evidence 408, the mediation and mediation privilege
and any applicable state rules. Construction. This Agreement has been jointly
drafted by the Parties at arms’ length and each Party has had access to and the
opportunity to consult with independent legal counsel and to comment fully on
the Agreement. No Party shall be deemed to be the drafter of this Agreement for
any purpose. Accordingly, this Agreement shall be interpreted and construed in a
neutral manner in accordance with the plain meaning of the language contained
herein and shall not be presumptively construed against any Party, and no
provision of this Agreement shall be applied or interpreted by reference to any
rule construing provisions against the drafter. Governing Law and Jurisdiction.
This Agreement and the rights and duties of the Parties hereunder will be
governed by and construed, enforced and performed in accordance with the
Bankruptcy Code (to the extent applicable) and the laws of the State of New
York, without 14



--------------------------------------------------------------------------------



 
[settlementagreement015.jpg]
giving effect to the principles of conflicts of laws that would require the
application of the law of any other jurisdiction. Each Party aggress and
consents that the exclusive jurisdiction and venue for any dispute relating to
this Agreement shall be the United States Bankruptcy Court for the Southern
District of New York. Waiver of Right to Trial by Jury. Each of the Parties
waives any right to have a jury participate in resolving any dispute, whether
sounding in contract, tort, or otherwise, between any of the Parties arising out
of, connected with, relating to, or incidental to the relationship established
between any of them in connection with this Agreement. Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury. Entire
Agreement. When the Parties execute this Agreement, it, including all Exhibits
and Schedules, shall constitute the entire agreement among the Parties on the
subjects addressed in the Agreement. All prior and contemporaneous
conversations, agreements, understandings, covenants, representations, and
negotiations with respect to the subject matter hereof are merged in this
Agreement and superseded hereby. No Party has relied on any representation,
warranty, or other undertaking or promise not expressly included in this
Agreement and the Parties disclaim the existence of any and all implied
representations, warranties, or other undertakings or promises not expressly
included in this Agreement. No contrary or supplementary oral agreement shall be
admissible in a court to contradict, alter, supplement, or otherwise change the
meaning of this Agreement. Severability. The substantive provisions of this
Agreement are mutually dependent, integrated, essential, and not severable.
Survival. The terms, conditions, representations, and warranties contained in
this Agreement shall survive the execution of this Agreement and the dissolution
of any Party, and shall be fully binding on upon the successors or assigns of
each Party, including each of the Windstream Successors. Defense. So long as
this Agreement is not terminated in accordance with its terms, this Agreement
may be pleaded as a full and complete defense to any subsequent action or other
proceeding arising out of, relating to, or having anything to do with, any and
all of the claims, counterclaims, judgments, issues, defenses, or other matters
alleged or specifically released and discharged by this Agreement, except as
otherwise provided in the Agreement. Conflict. In the event of any conflict
between the terms of this Agreement and the terms of the 9019 Order, the terms
of the 9019 Order shall govern. In the event of any conflict between the terms
of this Agreement and the terms of the Term Sheet, the terms of this Agreement
shall govern. In the event of any conflict between the terms of this Agreement
and the terms of the Plan Support Agreement, the terms of this Agreement shall
govern. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
and each non- breaching party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder, in each case without 15



--------------------------------------------------------------------------------



 
[settlementagreement016.jpg]
any requirement of posting a bond or other undertaking. Such remedies, however,
shall be cumulative and not exclusive and shall be in addition to any other
remedies that the Parties may have under this Agreement or otherwise. Exercise
of Remedies. No failure or delay by any Party in exercising any right or remedy
provided by law under or pursuant to this Agreement shall impair such right or
remedy or be construed as a waiver or variation of it or preclude its exercise
at any subsequent time, and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise of it or the exercise of any
other right or remedy. Automatic Stay. The Debtors acknowledge and agree that
the exercise of any right or remedy provided by law under or pursuant to this
Agreement or the Definitive Documentation by any Party during the pendency of
the Chapter 11 Cases shall not be a violation of the automatic stay under
section 362 of the Bankruptcy Code and the Debtors shall not take any action or
position inconsistent with such acknowledgement and agreement; provided that
nothing herein shall prejudice any Party’s right to argue that the exercise of
any right or remedy was not proper under the terms of the Agreement or the
Definitive Documentation. Successors and Assigns. (a) This Agreement and all of
the terms, conditions and provisions hereof, shall be binding upon and inure to
the benefit of the Parties hereto and their respective employees, agents,
representatives, heirs, successors and assigns, including any trustee appointed
in the Chapter 11 Cases, any chapter 7 bankruptcy trustee if the Chapter 11
Cases are converted, any litigation trust or other estate representative
appointed under the Plan, and/or any Windstream Successor. (b) This Agreement,
and the rights, interests, and obligations hereunder, may not be assigned by any
Party (by operation of law or otherwise) without the express written consent of
the other Parties. Any attempted or purported assignment in violation of this
Section 30 will be deemed void ab initio. No Third-Party Beneficiaries. Unless
expressly stated herein, this Agreement shall be solely for the benefit of the
Parties and no other person or entity shall be a third-party beneficiary of this
agreement. Limitation on Assignment. No Party shall assign its rights or
obligations under this Agreement without the prior consent of the other Parties.
Expenses and Fees. Except as otherwise set forth herein, each Party shall be
responsible for the payment of its own fees, expenses, and disbursements and
those of its respective agents, representatives, and counsel that have risen,
could have arisen, or that may arise in connection with the Chapter 11 Cases and
the Adversary Proceeding, including fees, expenses, and disbursements related to
this Settlement. Title and Headings. All titles and headings contained in this
Agreement are for convenience of reference only and will not be construed to
limit or extend the terms of this Agreement. 16



--------------------------------------------------------------------------------



 
[settlementagreement017.jpg]
Counterparts. This Agreement may be executed in multiple counterparts and any
Party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. For purposes of this
Agreement, facsimile or PDF signatures shall be deemed originals, and the
Parties agree to exchange original signatures as promptly as possible. Notices.
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given (a) when delivered
by hand (with written confirmation of receipt), (b) when sent by email (with
read receipt received or receipt acknowledged by the recipient), (c) one
business day following the day sent by reputable overnight courier (with written
confirmation of receipt), or (d) when received by the addressee, if sent by
registered or certified mail (postage prepaid, return receipt requested), in
each case to the appropriate addresses and representatives (if applicable) set
forth below (or to such other addresses and representatives as a Party may
designate by notice to the other Parties in accordance with this section): (a)
If to the Debtors, then to: Windstream Holdings, Inc. Attn: Kristi M. Moody 4001
Rodney Parham Road Little Rock, AR 72212 Email: kristi.moody@windstream.com With
a copy (which shall not constitute notice) to: Kirkland & Ellis LLP Attn:
Stephen E. Hessler Brad Weiland 601 Lexington Avenue New York, NY 10022 Email:
shessler@kirkland.com brad.weiland@kirkland.com (b) If to Uniti, then to: Uniti
Group Inc. Attn: Daniel Heard 10802 Executive Center Drive Benton Building,
Suite 300 Little Rock, AR 72211 Email: daniel.heard@uniti.com With a copy (which
shall not constitute notice) to: Davis Polk & Wardwell LLP Attn: Eli Vonnegut 17



--------------------------------------------------------------------------------



 
[settlementagreement018.jpg]
Elliot Moskowitz 450 Lexington Avenue New York, NY 10017 Email:
eli.vonnegut@davispolk.com elliot.moskowitz@davispolk.com 18



--------------------------------------------------------------------------------



 
[settlementagreement019.jpg]
WINDSTREAM HOLDINGS, INC., WINDSTREAM SERVICES, LLC, and each of their direct
and indirect subsidiaries listed on Schedule 1 By: Name: Kristi Moody Title: SVP
- General Counsel and Corporate Secretary



--------------------------------------------------------------------------------



 
[settlementagreement020.jpg]
ANS Connect LLC PEG Bandwidth LA, LLC Contact Network, LLC PEG Bandwidth MA, LLC
CSL Alabama System, LLC PEG Bandwidth MD, LLC CSL Arkansas System, LLC PEG
Bandwidth MS, LLC CSL Capital, LLC PEG Bandwidth NJ, LLC CSL Florida System, LLC
PEG Bandwidth NY Telephone Corp. CSL Georgia Realty, LLC PEG Bandwidth PA, LLC
CSL Georgia System, LLC PEG Bandwidth Services, LLC CSL Iowa System, LLC PEG
Bandwidth TX, LLC CSL Kentucky System, LLC PEG Bandwidth VA, LLC CSL Mississippi
System, LLC Southern Light, LLC CSL Missouri System, LLC Talk America Services,
LLC CSL National GP, LLC Uniti Completed Towers LLC CSL New Mexico System, LLC
Uniti Dark Fiber LLC CSL North Carolina Realty GP, LLC Uniti Fiber Holdings Inc.
CSL Ohio System, LLC Uniti Fiber LLC CSL Oklahoma System, LLC Uniti Group
Finance 2019 Inc. CSL Realty, LLC Uniti Group Finance Inc. CSL Tennessee Realty
Partner, LLC Uniti Group LP LLC CSL Tennessee Realty, LLC Uniti Group Inc. CSL
Texas System, LLC Uniti Holdings GP LLC Hunt Brothers of Louisiana, LLC Uniti
LATAM GP LLC Hunt Telecommunications, LLC Uniti Leasing LLC Information
Transport Solutions, Inc. Uniti Leasing MW LLC InLine Services, LLC Uniti
Leasing X LLC Integrated Data Systems, LLC Uniti Leasing XI LLC Nexus Systems,
Inc. Uniti Leasing XII LLC Nexus Wireless, LLC Uniti QRS Holdings GP LLC PEG
Bandwidth DC, LLC Uniti Towers LLC PEG Bandwidth DE, LLC Uniti Towers NMS
Holdings LLC Uniti Wireless Holdings LLC By: Name: Daniel Heard Title: Executive
Vice President – General Counsel and Secretary [Signature Page to Settlement
Agreement]



--------------------------------------------------------------------------------



 
[settlementagreement021.jpg]
CSL NATIONAL, LP By: CSL NATIONAL GP, LLC, as its general partner By: Name:
Daniel Heard Title: Executive Vice President – General Counsel and Secretary CSL
NORTH CAROLINA REALTY, LP By: CSL NORTH CAROLINA REALTY GP, LLC, as its general
partner By: Name: Daniel Heard Title: Executive Vice President – General Counsel
and Secretary CSL NORTH CAROLINA SYSTEM, LP By: CSL NORTH CAROLINA REALTY GP,
LLC, as its general partner By: Name: Daniel Heard Title: Executive Vice
President – General Counsel and Secretary UNITI GROUP LP By: UNITI GROUP INC.,
as its general partner By: Name: Daniel Heard Title: Executive Vice President –
General Counsel and Secretary [Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------



 
[settlementagreement022.jpg]
UNITI HOLDINGS LP By: UNITI HOLDINGS GP LLC, as its general partner By: Name:
Daniel Heard Title: Executive Vice President – General Counsel and Secretary
UNITI LATAM LP By: UNITI LATAM GP LLC, as its general partner By: Name: Daniel
Heard Title: Executive Vice President – General Counsel and Secretary UNITI QRS
HOLDINGS LP By: UNITI QRS Holdings GP LLC, as its general partner By: Name:
Daniel Heard Title: Executive Vice President – General Counsel and Secretary
[Signature Page to Settlement Agreement]



--------------------------------------------------------------------------------



 
[settlementagreement023.jpg]
Schedule 1 A.R.C. Networks, Inc. Cinergy Communications Company of Allworx Corp.
Virginia, LLC American Telephone Company LLC Conestoga Enterprises, Inc. ARC
Networks, Inc. Conestoga Management Services, Inc. ATX Communications, Inc.
Conestoga Wireless Company ATX Licensing, Inc. Connecticut Broadband, LLC ATX
Telecommunications Services of Connecticut Telephone & Communication Virginia,
LLC Systems, Inc. Birmingham Data Link, LLC Conversent Communications Long
Distance, BOB, LLC LLC Boston Retail Partners, LLC Conversent Communications of
BridgeCom Holdings, Inc. Connecticut, LLC BridgeCom International, Inc.
Conversent Communications of Maine, LLC BridgeCom Solutions Group, Inc.
Conversent Communications of Broadview Networks of Massachusetts, Inc.
Massachusetts, Inc. Broadview Networks of Virginia, Inc. Conversent
Communications of New Broadview Networks, Inc. Hampshire, LLC Broadview NP
Acquisition Corp. Conversent Communications of New Jersey, Buffalo Valley
Management Services, Inc. LLC Business Telecom of Virginia, Inc. Conversent
Communications of New York, Business Telecom, LLC LLC BV-BC Acquisition
Corporation Conversent Communications of Cavalier IP TV, LLC Pennsylvania, LLC
Cavalier Services, LLC Conversent Communications of Rhode Cavalier Telephone
Mid-Atlantic, L.L.C. Island, LLC Cavalier Telephone, L.L.C. Conversent
Communications of Vermont, CCL Historical, Inc. LLC Choice One Communications of
Conversent Communications Resale, L.L.C. Connecticut, Inc. CoreComm
Communications, LLC Choice One Communications of Maine, Inc. CoreComm-ATX, Inc.
Choice One Communications of CTC Communications Corporation Massachusetts, Inc.
CTC Communications of Virginia, Inc. Choice One Communications of New York, D&E
Communications, LLC Inc. D&E Management Services, Inc. Choice One Communications
of Ohio, Inc. D&E Networks, Inc. Choice One Communications of D&E Wireless, Inc.
Pennsylvania, Inc. DeltaCom, LLC Choice One Communications of Rhode EarthLink
Business, LLC Island, Inc. EarthLink Carrier, LLC Choice One Communications of
Vermont, Equity Leasing, Inc. Inc. Eureka Broadband Corporation Choice One
Communications Resale, L.L.C. Eureka Holdings, LLC Choice One of New Hampshire,
Inc. Eureka Networks, LLC Eureka Telecom of VA, Inc.



--------------------------------------------------------------------------------



 
[settlementagreement024.jpg]
Eureka Telecom, Inc. US LEC Communications LLC Georgia Windstream, LLC US LEC of
Alabama LLC Heart of the Lakes Cable Systems, Inc. US LEC of Florida LLC
Infocore, Inc. US LEC of Georgia LLC InfoHighway Communications Corporation US
LEC of Maryland LLC Info-Highway International, Inc. US LEC of North Carolina
LLC InfoHighway of Virginia, Inc. US LEC of Pennsylvania LLC Intellifiber
Networks, LLC US LEC of South Carolina LLC Iowa Telecom Data Services, L.C. US
LEC of Tennessee LLC Iowa Telecom Technologies, LLC US LEC of Virginia LLC IWA
Services, LLC US Xchange of Illinois, L.L.C. KDL Holdings, LLC US Xchange of
Indiana, L.L.C. LDMI Telecommunications, LLC US Xchange of Michigan, L.L.C.
Lightship Telecom, LLC US Xchange of Wisconsin, L.L.C. MASSCOMM, LLC US Xchange,
Inc. McLeodUSA Information Services LLC Valor Telecommunications of Texas, LLC
McLeodUSA Purchasing, L.L.C. WaveTel NC License Corporation McLeodUSA
Telecommunications Services, WIN Sales & Leasing, Inc. L.L.C. Windstream
Accucomm Networks, LLC MPX, Inc. Windstream Accucomm Nashville Data Link, LLC
Telecommunications, LLC Network Telephone, LLC Windstream Alabama, LLC Norlight
Telecommunications of Virginia, Windstream Arkansas, LLC LLC Windstream Buffalo
Valley, Inc. Oklahoma Windstream, LLC Windstream Business Holdings, LLC Open
Support Systems, LLC Windstream BV Holdings, LLC PaeTec Communications of
Virginia, LLC Windstream Cavalier, LLC PaeTec Communications, LLC Windstream
Communications Kerrville, PAETEC Holding, LLC LLC PAETEC iTel, L.L.C. Windstream
Communications Telecom, PAETEC Realty LLC LLC PAETEC, LLC Windstream
Communications, LLC PCS Licenses, Inc. Windstream Concord Telephone, LLC
Progress Place Realty Holding Company, Windstream Conestoga, Inc. LLC Windstream
CTC Internet Services, Inc. RevChain Solutions, LLC Windstream D&E Systems, LLC
SM Holdings, LLC Windstream D&E, Inc. Southwest Enhanced Network Services,
Windstream Direct, LLC LLC Windstream Eagle Holdings, LLC Talk America of
Virginia, LLC Windstream Eagle Services, LLC Talk America, LLC Windstream
EN-TEL, LLC Teleview, LLC Windstream Finance Corp. Texas Windstream, LLC
Windstream Florida, LLC The Other Phone Company, LLC Windstream Georgia
Communications, LLC Trinet, LLC Windstream Georgia Telephone, LLC TruCom
Corporation Windstream Georgia, LLC 22



--------------------------------------------------------------------------------



 
[settlementagreement025.jpg]
Windstream Holding of the Midwest, Inc. Windstream NorthStar, LLC Windstream
Iowa Communications, LLC Windstream NTI, LLC Windstream Iowa-Comm, LLC
Windstream NuVox Arkansas, LLC Windstream IT-Comm, LLC Windstream NuVox
Illinois, LLC Windstream KDL, LLC Windstream NuVox Indiana, LLC Windstream
KDL-VA, LLC Windstream NuVox Kansas, LLC Windstream Kentucky East, LLC
Windstream NuVox Missouri, LLC Windstream Kentucky West, LLC Windstream NuVox
Ohio, LLC Windstream Kerrville Long Distance, LLC Windstream NuVox Oklahoma, LLC
Windstream Lakedale Link, Inc. Windstream NuVox, LLC Windstream Lakedale, Inc.
Windstream of the Midwest, Inc. Windstream Leasing, LLC Windstream Ohio, LLC
Windstream Lexcom Communications, LLC Windstream Oklahoma, LLC Windstream Lexcom
Entertainment, LLC Windstream Pennsylvania, LLC Windstream Lexcom Long Distance,
LLC Windstream SHAL Networks, Inc. Windstream Lexcom Wireless, LLC Windstream
SHAL, LLC Windstream Mississippi, LLC Windstream Shared Services, LLC Windstream
Missouri, LLC Windstream South Carolina, LLC Windstream Montezuma, LLC
Windstream Southwest Long Distance, LLC Windstream Nebraska, Inc. Windstream
Standard, LLC Windstream Network Services of the Windstream Sugar Land, LLC
Midwest, Inc. Windstream Supply, LLC Windstream New York, Inc. Windstream
Systems of the Midwest, Inc. Windstream Norlight, LLC Windstream Western
Reserve, LLC Windstream North Carolina, LLC XETA Technologies, Inc. 23



--------------------------------------------------------------------------------



 
[settlementagreement026.jpg]
Schedule 2 ANS Connect LLC Uniti Group Finance 2019 Inc. Contact Network, LLC
Uniti Group Finance Inc. CSL Alabama System, LLC Uniti Group LP CSL Arkansas
System, LLC Uniti Group LP LLC CSL Capital, LLC Uniti Holdings GP LLC CSL
Florida System, LLC Uniti Holdings LP CSL Georgia Realty, LLC Uniti LATAM GP LLC
CSL Georgia System, LLC Uniti LATAM LP CSL Iowa System, LLC Uniti Leasing LLC
CSL Kentucky System, LLC Uniti Leasing MW LLC CSL Mississippi System, LLC Uniti
Leasing X LLC CSL Missouri System, LLC Uniti Leasing XI LLC CSL National GP, LLC
Uniti Leasing XII LLC CSL National, LP Uniti QRS Holdings GP LLC CSL New Mexico
System, LLC Uniti QRS Holdings LP CSL North Carolina Realty GP, LLC Uniti Towers
LLC CSL North Carolina Realty, LP Uniti Towers NMS Holdings LLC CSL North
Carolina System, LP Uniti Wireless Holdings LLC CSL Ohio System, LLC CSL
Oklahoma System, LLC CSL Realty, LLC CSL Tennessee Realty Partner, LLC CSL
Tennessee Realty, LLC CSL Texas System, LLC Hunt Brothers of Louisiana, LLC Hunt
Telecommunications, LLC Information Transport Solutions InLine Services, LLC
Integrated Data Systems, LLC Nexus Systems, Inc. Nexus Wireless, LLC PEG
Bandwidth DC, LLC PEG Bandwidth DE, LLC PEG Bandwidth LA, LLC PEG Bandwidth MA,
LLC PEG Bandwidth MD, LLC PEG Bandwidth MS, LLC PEG Bandwidth NJ, LLC PEG
Bandwidth NY Telephone Corp. PEG Bandwidth PA, LLC PEG Bandwidth Services, LLC
PEG Bandwidth TX, LLC PEG Bandwidth VA, LLC Southern Light, LLC Talk America
Services, LLC Uniti Completed Towers LLC Uniti Dark Fiber LLC Uniti Fiber
Holdings Inc. Uniti Fiber LLC



--------------------------------------------------------------------------------



 
[settlementagreement027.jpg]
Exhibit A Term Sheet



--------------------------------------------------------------------------------



 
[settlementagreement028.jpg]
Execution Version 1 UNITI TERM SHEET Financial Terms Uniti GCI • Uniti commits
to fund up to an aggregate of $1.75 billion of Growth Capital Commitment
Improvements (“GCI”) through December 2029 based on the following calendar year
schedule: 2 o Year 1: $125 million o Years 2-5: $225 million per year o Years
6-7: $175 million per year o Years 8-10: $125 million per year • “GCI” means
long-term, value-accretive fiber and related assets (including buildings,
conduit, poles, easements, right of ways, permits and fixed wireless towers) in
ILEC and CLEC territories owned by Uniti and leased by Windstream consistent
with the historical categorization of fiber and other TCI Replacements in the
current Master Lease; provided that, for the avoidance of doubt, GCIs shall not
include copper Tenant Capital Improvements as defined in the Master Lease or
maintenance and repair capex or opex and shall not include CLEC fiber to CLEC
fiber replacements in excess of $70 million in the aggregate from the Effective
Date to April 30, 20303 and shall only include capital improvements that qualify
as “real property” for purposes of section 856 of the Internal Revenue Code,
which shall include any capital improvements specifically listed as “real
property” in the IRS private letter ruling received by Windstream in connection
with the original spin-off of Uniti and such assets included on a schedule to
the definitive lease agreements • Windstream may credit any cumulative GCI
expenditures in excess of the foregoing annual amounts towards the reimbursable
amount in a subsequent period, or roll unspent annual GCI into the following
annual funding period (including the period from January 1, 2030 – April 30,
2030) but not into any renewal term, provided that in no calendar year will
Uniti’s funding commitment exceed $250 million, subject to payment terms for
Year 1 as set forth in footnote 2 • With respect to each installment of funds
constituting GCI funding by Uniti (each such installment, a “Funded Amount”),
beginning on the date that is 12 months following each such funding disbursement
by Uniti (the “In Service Date”) and ending on April 30, 2030, rent on such
Funded Amount (the “GCI Rent”) will accrue at the Annualized Capitalization Rate
(as defined below): 1 Unless otherwise noted, capitalized terms used and not
immediately defined herein shall have the meanings ascribed to them at a later
point in this Term Sheet, the current Master Lease between Holdings and Uniti,
or the agreement to which this Term Sheet is attached. 2 For avoidance of doubt,
Year 1 means calendar year 2020 and if Windstream emerges from bankruptcy after
September 30, 2020, GCI expenditures incurred by Windstream prior to emergence
will be reimbursed by Uniti within 12 months post emergence, starting in the
month following the date of emergence and in equal monthly installments in
accordance with the payment terms herein. If Windstream emerges prior to
September 30, 2020, Uniti shall reimburse all GCI expenditures incurred by
Windstream prior to emergence at emergence. 3 The Parties acknowledge and agree
that expenditures incurred before the Effective Date in connection with CLEC to
CLEC fiber replacements are eligible for reimbursement as GCIs, subject to the
$70 million aggregate limit set forth herein



--------------------------------------------------------------------------------



 
[settlementagreement029.jpg]
o The Annualized Capitalization Rate for any given Funded Amount will be 8.0%
payable beginning one year following the In Service Date of such Funded Amount o
For any given Funded Amount, the Annualized Capitalization Rate will be 100.5%
of the Annualized Capitalization Rate for such Funded Amount as of the same
month during the preceding year4 • GCI commitments will be subject to GCI Review
Standards and Windstream maintaining ongoing lease compliance • For GCI fiber
deployments in CLEC territories that have previously been identified to Uniti in
Windstream’s GCI forecast only, Uniti will have the option to require that such
deployment be engaged in jointly, with both Windstream and Uniti deploying the
new fiber. In these instances, Uniti agrees to fund 50% of the total cost to
deploy the CLEC fiber, with any strands in excess of the original count
contemplated by Windstream to be owned and operated by Uniti. An initial payment
will be made by Uniti at the beginning of the construction project based on
costs agreed upon by the Parties and Uniti will bear 50% of the total cost of
any overage therefrom, which will be paid by Uniti upon completion of the
project. For the remaining 50% of costs related to these GCI fiber deployments,
such costs and expenditures will be included in the GCI program described above.
The Parties agree that any fiber strands paid for by Uniti, and owned and
operated by Uniti, will be excluded from the Renewal Rent. Equipment • During
the GCI funding period (including January – April 2030), and in lieu of GCI Loan
Program commitments, Uniti will provide up to $125 million in the aggregate in
the form of loans for equipment purchases by Windstream that Windstream
demonstrates in reasonable detail is related to network upgrades or customer
premises equipment to be used in connection with the operation of assets subject
to either Lease; provided that, and subject to footnote 2, Uniti’s total funding
commitment in any calendar year for both GCIs and equipment loans will not
exceed $250 million and the equipment loan commitment will not exceed $25
million in any single year • Uniti will have a first lien on the equipment
purchased via this program and financing documents will contain other customary
terms and other conditions • Interest shall accrue at 8% • Windstream will repay
the amounts outstanding on equipment loans without incurring any early
prepayment penalties and otherwise on customary terms and conditions for similar
financing transactions; provided that the Parties agree to use commercially
reasonable efforts to enter into terms that provide for repayment of the
equipment loans at a date that is the earlier of: (i) the expiration or earlier
termination of the ILEC Lease or the CLEC Lease, as applicable; (ii) the later
of (a) extinguishment of the useful life of the assets or (b) the retirement of
such assets from in-service; or (iii) April 30, 2030 • All equipment loans will
be cross-defaulted with the ILEC Lease and/or the CLEC Lease, 4 For the
avoidance of doubt, the Annualized Capitalization Rate for any given Funded
Amount will be: 8.0000%, 8.0400%, 8.0802%, 8.1206%, 8.1612%, 8.2020%, 8.2430%,
8.2842%, 8.3257%, and 8.3673% for months 1-12, 13-24, 25-36, 37-48, 49-60,
61-72, 73-84, 85- 96, 97-108, and 109-120, respectively, following the In
Service Date of such Funded Amount, but in no event will any GCI Rent accrue
beyond April 30, 2030. 2



--------------------------------------------------------------------------------



 
[settlementagreement030.jpg]
as applicable, so long as Windstream is the tenant under the ILEC Lease and/or
the CLEC Lease GCI Payment • On the 15th calendar day of each month, Windstream
will provide Uniti a GCI report for Terms the ILEC and CLEC Leases for the prior
month and the amount of reimbursement Windstream seeks (“Requested Funding
Amount”). For purposes of clarification, GCI funding shall be a reimbursement of
actual costs incurred by Windstream • Within 30 days after Windstream submits
the Requested Funding Amount and the required supporting documentation5 to
Uniti, Uniti will pay to Windstream the Requested Funding Amount for the prior
month • The Annualized Capitalization Rate will be payable by Windstream to
Uniti on the 5th Business Day of each month following the first anniversary In
Service Date for such Funded Amount • Title to any assets funded pursuant to the
Uniti GCI commitment will be owned by Uniti upon such funding Asset Purchase •
Uniti shall consummate a sale of common stock yielding proceeds at least equal
to, and Terms Uniti shall pay to the subsidiary or subsidiaries of Windstream
designated by the mutual agreement of the Debtors, the Required Consenting First
Lien Creditors, and the Requisite Backstop Parties (as defined in the Backstop
Commitment Agreement) $244,549,865.10 in cash (the “Purchase Amount”), which
shall be funded through and conditioned upon the closing of a purchase of Uniti
common stock yielding net cash proceeds to Uniti equal to or in excess of such
amount (the “Uniti Stock Sale”) • Uniti will acquire the following: o Windstream
dark fiber IRU contracts currently generating an estimated $21 million of
EBITDA; and reversion of rights to 1.8 million Uniti-owned Windstream-leased
(“UOWL”) fiber strand miles . 1.8 million UOWL fiber strand miles consists of
1.4 million unutilized fiber strand miles and 0.4 million fiber strand miles
associated with dark fiber IRU contracts transferred from Windstream to Uniti o
Uniti will pay to Windstream operating & maintenance (“O&M”) equal to $350 per
route mile on any additional route miles sold above and beyond the route miles
currently utilized by dark fiber IRU contracts o Uniti will report new sales,
including fiber strand metrics, on a monthly basis to Windstream by the 15th day
of each month for the prior month’s results • Uniti will also acquire (the
“Fiber IRU Acquisition”): o Certain Windstream-owned assets (the “Acquired
Assets”) and certain fiber IRU contracts currently generating $8 million of
annual EBITDA at a purchase price of $40 million in cash paid up front at the
Effective Date to the subsidiary or subsidiaries of Windstream designated by the
mutual agreement of the Debtors, the Required Consenting First Lien Creditors,
and the Requisite Backstop Parties 5 Forms of supporting documentation to be
agreed in connection with definitive documentation. 3



--------------------------------------------------------------------------------



 
[settlementagreement031.jpg]
o The Acquired Assets consist of 0.4 million Windstream-owned fiber strand miles
covering 4,100 route miles, subject to a grant of an IRU to Windstream described
below on currently utilized Windstream strands and incremental retained strands:
. Consists of 0.3 million unutilized fiber strand miles and 0.1 million fiber
strand miles associated with dark fiber IRU contracts . Uniti to pay Windstream
O&M equal to $350 per route mile on any route miles sold after the Effective
Date, provided that Uniti will not pay O&M associated with the dark fiber IRU
contracts transferred to Uniti . Uniti will report new sales, including fiber
strand metrics, monthly to Windstream by the 15th day of each month for the
prior month’s results • In connection with the foregoing acquisitions by Uniti:
o Windstream will retain 12 fiber strands beyond what Windstream is utilizing
today; provided, that if there are less than 24 unused fiber strands in a
particular segment, Windstream and Uniti will split such fiber strands in
accordance with Schedule A o The Renewal Rent during each Renewal Period will
exclude the 1.4 million fiber strand miles and the 0.4 million fiber strand
miles associated with UOWL dark fiber IRU contracts o In the event that the
Fiber IRU Acquisition is consummated, for the Acquired Assets only, Uniti will
grant Windstream a 20-year, zero cost, IRU for the strands currently utilized
plus incremental retained strands Cash Transfer • Uniti will pay to the
subsidiary or subsidiaries of Windstream designated by the mutual agreement of
the Debtors, the Required Consenting First Lien Creditors, and the Requisite
Backstop Parties $490,109,111 in 20 equal consecutive quarterly installments
beginning on the 5th business day of the first month following the Effective
Date (the “Cash Payments”) • At Uniti’s option, any of the Cash Payments falling
due on or after one year following the Effective Date may be prepaid.
Prepayments will be discounted at a 9% rate consistent with Schedule B 4



--------------------------------------------------------------------------------



 
[settlementagreement032.jpg]
Non-Financial Terms Parties • Windstream Holdings, Inc. (“Holdings”), Windstream
Services, LLC (“Services”), the direct and indirect subsidiaries of Services,
and their successors, assigns, transferees, and subtenants, as applicable
(collectively, “Windstream”), and/or one or more entities formed to acquire all
or a portion of the assets of any of the foregoing as tenants, subject to any
regulatory limitations • Landlord(s) same as current Master Lease Effective Date
• Promptly upon entry of an order approving the agreements described herein (the
“Agreement”) and the satisfaction of all “true lease” and REIT compliance (the
“Effective Date”), but in no event later than Windstream’s emergence from
Chapter 11 Master Lease • Current Master Lease to be bifurcated into
structurally similar but independent Structure/ agreements governing the ILEC
Facilities and the CLEC Facilities (the “ILEC Lease” Terms and the “CLEC Lease,”
respectively, and, together the “Leases,” and, each individually, a “Lease”) 6 o
Certain CLEC copper assets will be included in the ILEC Lease 7 o Leases shall
not contain any change of control restrictions (other than as provided herein) o
Cross-default or cross-acceleration provisions relating to Windstream’s
indebtedness will fall away upon assignment, transfer, or change of control •
All assignment, transfer, change of control, and similar provisions in the
current Master Lease shall be amended and restated in each ILEC and CLEC Lease
to provide that Windstream will be permitted to assign, sell, or otherwise
transfer (whether in a standalone transaction, in connection with a sale of
assets or equity interests, or otherwise) any of its interests in any or both of
the ILEC Lease or the CLEC Lease to any entity (or any direct or indirect
subsidiary or subsidiaries of such entity) that, at the time of notification of
such assignment, sale, or transfer, (a) if such entity has a corporate family
rating, has a corporate family rating of not less than the rating required such
that the Incurrence Leverage Covenant and Maintenance Leverage Covenant do not
apply to Windstream hereunder, or if such entity does not have a corporate
family rating, has a total leverage ratio in compliance with the Incurrence
Leverage Covenant, (b) has a net worth (exclusive of the Leased Property under
such transferred Lease(s)), as calculated in accordance with GAAP, on a pro
forma basis, of no less than $600 million, or (c) has an equity market
capitalization, on a pro forma basis, of no less than $300 million (the “Amended
Transfer Restrictions”); provided that any transfer, sale or conveyance must
also satisfy REIT requirements and receive regulatory approvals, if any • The
ILEC Lease and CLEC Lease to be cross-defaulted and cross-guaranteed so long as
the tenants under both Leases are affiliates of Windstream, which provisions
shall automatically terminate upon any sale, conveyance, or other transfer in
accordance with the Amended Transfer Restrictions; provided that if both Leases
are transferred to the same assignee(s), the Leases will be cross-defaulted and
cross-guaranteed 6 Representing approximately $29 million of allocated annual
payments under the current Master Lease per current data. 7 For purposes of this
Term Sheet, the term “change of control” shall include the “Change In Control”
provisions under the current Master Lease. 5



--------------------------------------------------------------------------------



 
[settlementagreement033.jpg]
• Aggregate rent of ILEC Lease and CLEC Lease to be equivalent to the rent
payments under the current Master Lease through the initial term as set forth on
Schedule C, it being understood that the Parties will negotiate in good faith
such modifications to Schedule C as may be necessary in order to permit the True
Lease Opinions to be given as described in “Tax Matters” below • Windstream may
request that Uniti (such request not to be unreasonably withheld) sell non-core
assets in ILEC territories, subject to an annual cap of $10 million on proceeds,
a portion of which will be remitted to Windstream in consideration of its
leasehold interest in the sold assets and rent under the ILEC Lease not being
reduced; provided that the portion remitted to Windstream will be calculated as
the net present value of the remaining rent in the initial term of the ILEC
Lease for the asset sold, with said rent calculated by multiplying a total
capitalization rate of 8.7% by the sale price for the asset; the Parties will
agree on a rate if the ILEC Lease is renewed, if necessary • Windstream or any
successor, assign, or subtenant will be permitted to sell Fiber IRUs or lease
dark fiber services in ILEC and CLEC territories with term dates that extend
beyond the then current term of the Lease, subject to (i) an annual cap on all
such sales or leases of $10 million in gross proceeds or revenue (no more than
$5 million of which may be in CLEC territories), (ii) the requirement that any
Windstream successor, assign, or subtenant, reimburse Uniti at termination of
the ILEC Lease or CLEC Lease the proportionate amount of IRU proceeds received
relative to remaining term of the IRU at lease termination, and (iii) the
requirement that such IRU or sublease does not result in a deemed sale of the
assets underlying such IRU or sublease for U.S. federal income tax purposes;
provided, that Windstream shall be permitted to enter into Fiber IRUs under the
ILEC Lease in excess of the annual caps specified in the immediately preceding
clause (i) and, for such IRUs, the current subletting provisions of the Master
Lease shall apply and, further, Windstream agrees to remit to Uniti the
proportionate amount of the proceeds relative to the remaining terms of the ILEC
Lease and the agreement within 30 days of receipt of the proceeds by Windstream
• Requirement to maintain Leased Property and Tenant’s Property under Section
9.1 of current Master Lease will be terminated for (i) any asset Tenant has
retired and replaced with a TCI Replacement; and (ii) all other retired assets
with an aggregate valuation not to exceed $15 million per year or as otherwise
consented to by Uniti; provided that, at Landlord’s written request, Tenant
shall continue to maintain any such asset at Landlord’s sole cost and expense;
provided, further, that Tenant shall be responsible for any liability resulting
from the failure to maintain such retired copper asset; and provided, further,
that all regulatory obligations have been satisfied by Tenant • Uniti will be
prohibited from competing in Windstream ILEC territories (for purposes of
clarification, selling dark fiber or lit transport and building long haul routes
with no laterals or extensions in a Windstream ILEC territory shall not be
deemed competitive, but selling services originating or terminating traffic in
said territories shall be deemed competitive), and, for avoidance of doubt,
“Uniti” refers to Landlord and its affiliates, including Uniti Group Inc., and
all existing, acquired, or newly-formed direct or indirect subsidiaries of Uniti
Group Inc., any entities in common control with any such entity, and their
respective successors and assigns, during the initial Term and all renewal terms
of the ILEC Lease • Uniti and its affiliates shall cease pursuing franchises in
Windstream’s ILEC territories, 6



--------------------------------------------------------------------------------



 
[settlementagreement034.jpg]
and shall include a schedule of all franchises currently held by Uniti and its
affiliates in Windstream’s ILEC territories Windstream Exit Financing as of
Emergence Financial As of the date of emergence, on a pro forma basis giving
effect to Windstream’s emergence Covenants (including the repayment, discharge,
or extinguishment of any Indebtedness8 and the incurrence of any new
Indebtedness), Windstream’s total leverage ratio9 will not exceed 3.00x. For the
avoidance of doubt, for the foregoing test, amounts payable in cash on account
of contract cures, lease cures, or administrative expenses, and/or amounts to be
paid to holders of allowed general unsecured claims after emergence, in each
case payable upon completion of the applicable claims resolution process before
the Bankruptcy Court, shall not be considered Indebtedness. Lease Financial
Covenants The ILEC Lease and the CLEC Lease will contain the following
covenants: Windstream and its subsidiaries cannot incur any Indebtedness10
(other than (a) refinancing Indebtedness in a principal amount not exceeding the
sum of (x) the principal amount of the Indebtedness refinanced, (y) the accrued
and unpaid interest on such Indebtedness refinanced and any other amounts owing
thereon, and (z) any customary costs, fees, or expenses incurred in connection
with such refinancing or (b) drawings under its third party syndicated revolving
credit facility, in an amount not to exceed $750 million (the “RCF Facility”)),
if its total leverage ratio, pro forma for the incurrence of such Indebtedness,
would exceed 3.00x (such covenant, the “Incurrence Leverage Covenant” and, such
ratio, the “Incurrence Leverage Ratio”). Failure to comply with the Incurrence
Leverage Covenant will constitute an event of default and Uniti will not be
required to comply with its GCI commitment obligations following any such breach
If at any time (a) Windstream’s total leverage ratio exceeds 3.50x (the
“Maintenance Leverage Covenant”) and (b) Windstream or any of its subsidiaries
takes any of the following actions, an event of default will have occurred and
Uniti will not be required to comply with its GCI commitment obligations
following any such breach: • incur any Indebtedness11 (other than refinancing
Indebtedness in a principal amount not exceeding the sum of (x) the principal
amount of the Indebtedness refinanced, (y) the accrued and unpaid interest on
such Indebtedness refinanced and any other amounts owing thereon, and (z) any
customary costs, fees, or expenses incurred in connection with such
refinancing); 8 For purposes of the financial covenants, except where otherwise
specified, “Indebtedness” will be defined to consist of (i) indebtedness for
borrowed money, (ii) indebtedness evidenced by notes, bonds, debentures or
similar obligations, (iii) unpaid reimbursement obligations in respect of any
drawn letter of credit and (iv) lease liability under finance leases on
Windstream’s consolidated balance sheet prepared in accordance with GAAP
(excluding right of use liabilities pursuant to GAAP in accordance with ASU No.
2018-11, Topic 842). If at any time any change in GAAP would affect the
computation of any leverage ratio or requirement contained herein, and either
Windstream or Uniti shall so request, Windstream and Uniti shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP, provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein. 9 When used in this Term Sheet, “total leverage ratio”
will be calculated as the ratio of (i) Indebtedness (net of cash and cash
equivalents to the extent that such cash and cash equivalents exceed $75 million
at such time) to (ii) LTM EBITDA (with customary adjustments). 10 To include (x)
Indebtedness as defined in footnote 8 and (y) any guarantee of indebtedness
incurred by third parties. 11 To include (x) Indebtedness as defined in footnote
8 and (y) any guarantee of indebtedness incurred by third parties. 7



--------------------------------------------------------------------------------



 
[settlementagreement035.jpg]
• make any dividends on its capital stock or repurchase any stock (other than
dividends by subsidiaries of Windstream), or prepay any unsecured debt; • make
(a) any acquisitions or (b) investments, other than investments (1) in
consolidated subsidiaries existing before the applicable date of Windstream’s
non- compliance with the Maintenance Leverage Covenant and customary permitted
investments, (2) in joint ventures in existence prior to the date of the
applicable non- compliance with the Maintenance Leverage Covenant (and not
created in contemplation thereof), or (3) with the consent of Uniti (not to be
unreasonably withheld); provided that Windstream may make any acquisition if, on
a pro forma basis (including customary pro forma cash cost savings adjustments
as long as such adjustments are factually supportable, expected to be realized
within fifteen months and do not exceed, in the aggregate, 17.5% of EBITDA
(calculated before giving effect to such adjustments)), its total leverage ratio
would be lower than immediately prior to such acquisition; or • enter into any
transaction with any investor in Windstream (or any entity controlled by any
such investor) who has one or more of its representatives on the Windstream
Board of Directors, unless (i) Uniti consents to the entry into such transaction
(such consent not to be unreasonably withheld) or (ii) such transaction is (x)
in the ordinary course of business or (y) to continue or renew management,
consultancy, or advisory services pursuant to any engagement entered into before
the applicable date of Windstream’s non-compliance with the Maintenance Leverage
Covenant on the same terms as before the applicable date of such non-compliance
(it being understood that, solely with respect to clause (y), any such
agreements, whether entered into before or after the applicable date of such
non-compliance, shall be on terms consistent with those that would be obtained
at arms’-length and shall be approved by disinterested directors) If (a) any
bankruptcy event of default (which, in the event of an involuntary bankruptcy,
shall occur only upon issuance of an order for relief or on the 60th day
following commencement of the case if the case shall not have been dismissed at
such time), or (b) any payment event of default or any other event of default
under any Material Indebtedness (as defined in the Master Lease) has occurred
and, in the case of clause (b), such event of default has not been waived or
cured, such event of default shall constitute an event of default under the
Leases and Uniti will not be required to comply with its GCI commitment
obligations following any such breach Notwithstanding anything to the contrary
herein, the Leases shall provide that the Incurrence Leverage Covenant and the
Maintenance Leverage Covenant shall not apply at any time that Windstream
maintains a corporate family rating of not less than (i) “B2” (stable) by
Moody’s and (ii) either “B” (stable) by S&P or “B” (stable) by Fitch. Windstream
must provide to Uniti (i) periodic certifications with respect to the foregoing
covenants and (ii) copies of all information and certifications required to be
provided to Windstream’s lenders under the RCF Facility (both subject to
confidentiality provisions consistent with those governing the sharing of
information with lenders under such facility) Rent Offset • In the event Uniti
defaults on or otherwise fails to timely satisfy the required funding of any GCI
project, the equipment loan program, the Cash Payments, or any other payment
obligation agreed to as part of the transactions contemplated hereby and
Windstream is in compliance with the terms of the ILEC Lease and CLEC Lease,
then any amounts remaining unfunded after 30 days shall be automatically
deducted from the subsequent 8



--------------------------------------------------------------------------------



 
[settlementagreement036.jpg]
rent payment or payments (as necessary) otherwise owed by Windstream (provided
that Windstream shall, to the extent not stayed or prohibited by applicable law,
provide notice to Uniti of any default or failure triggering an offset right
within the 30 days prior to the occurrence of the resulting offset) • Any GCI
for which Windstream offsets rent payments shall become assets owned by Uniti
and shall be constructed and otherwise comply with all terms and conditions of
the applicable Lease as if such GCI was funded by Uniti Transfer Rights • ILEC
Lease and CLEC Lease will permit each of Uniti and Windstream to transfer its /
Uniti respective rights and obligations under the applicable Lease (including
future GCI Securitization funding that will not exceed the “pro rata portion” –
as such phrase will be more Rights particularly defined in the Leases – of GCI
funding in connection with either Lease), and will allow Uniti to otherwise
monetize or encumber the applicable Lease, except that Uniti will not be
permitted to transfer its interest in either Lease to a Windstream Competitor •
Windstream and Uniti to cooperate regarding any contemplated (i) assignments,
transfers, or sales or (ii) securitization, participation, or other monetization
of Lease rents, and the Leases will include customary provisions to affect such
transactions Credit Rating • Windstream and Uniti will use reasonable efforts to
assist the other in its credit rating Reports / agency process, including
providing information as requested Preview Reports General • The Parties agree
to mutual releases from any and all liability related to all legal claims and
causes of action • Thresholds and other relevant provisions of the Master Lease
will be conformed to the bifurcation of the Master Lease into the ILEC Lease and
the CLEC Lease and other terms herein • The Parties agree that Uniti has no
consent rights over Windstream’s business plan, including Windstream’s network
deployment strategies, except for compliance with GCI Review Standards for GCI
funding where IRR 12 is below 9%, provided that Windstream can make investments
of up to $60mm (the “Sub-Hurdle Allocation”) per year through 2029 toward
projects with an IRR below 9% without Uniti’s consent, provided, further, that
RDOF and any similar federal or state broadband subsidies are deemed subsidies
in calculating project IRR • The Parties will agree that neither they nor any of
the members of their respective management or boards of directors will directly
(or indirectly on their express instruction) make, publish or issue (or cause to
be made, published or issued) any statement or communication (whether written,
oral or otherwise) in any form of media that (i) in the case of Uniti,
disparages Windstream or members of Windstream’s management or board of
directors and (ii) in the case of Windstream, disparages Uniti or members of
Uniti’s management or board of directors • Statements or communications (whether
written, oral or otherwise) made, published or issued in any form of media in
any of the following circumstances will not be considered 12 “IRR” means
unlevered IRR as calculated using a model approved and certified annually by the
Windstream Board of Directors, a live copy of which is delivered to Uniti. 9



--------------------------------------------------------------------------------



 
[settlementagreement037.jpg]
disparaging: o providing truthful and complete required legal testimony; o
responding truthfully and completely to formal requests for information; or o
making truthful and complete disclosures, so far as necessary or advisable to
enable either Party to comply with applicable law, regulation or statute in
connection with or arising out of a court, arbitral, administrative or
regulatory investigation or proceeding of competition jurisdiction Uniti agrees
to keep confidential any information provided by Windstream regarding GCI
expenditures for the following year or any projections for multi-year periods
and any information regarding compliance with financial covenants, until
Windstream publicly discloses such information in accordance with applicable
law; provided that (i) Uniti may use such information in preparing its own
projections and guidance that it shares with rating agencies, financing sources,
and the public market and (ii) Uniti may share such information with its
accountants, attorneys and other advisors who are subject to confidentiality
arrangements Tax Matters • Certain Representations and Covenants o In connection
with the entry into definitive agreements regarding the transactions
contemplated in this Term Sheet, Uniti and Windstream each will represent to the
other that, to its knowledge after reasonable diligence and consultation with
its professional advisors, it is not then aware of any fact or circumstance that
would prevent the True Lease Opinions or the REIT Opinion (each, as defined
below) from being rendered in connection with the consummation of the Agreement,
subject to enumerated conditions, assumptions, or exceptions to be resolved as
promptly as practicable after entry into a definitive agreement regarding the
transactions contemplated in this Term Sheet o Each of Uniti and Windstream
shall make available, and shall use its reasonable best efforts to cause its
professional advisors, including its counsel and its appraisers, to make
available to the other party and its professional advisors on a reasonable basis
such information, including underlying diligence materials, regarding the status
and substance of the first party’s professional advisors’ analysis of true lease
and REIT issues, including the analysis performed by the appraiser, as the other
party may reasonably request; provided that to the extent any relevant
information is determined by Uniti in its sole discretion to be commercially
sensitive, advisors to Uniti and Windstream shall determine whether such
materials should be shared on an “advisors only” basis; provided, further, that
Uniti will not be required to share materials subject to attorney- client
privilege or a confidentiality obligation owed to a third party • True Lease
Opinion o As a condition precedent to the effectiveness (but not the approval)
of the Agreement, either: . Uniti must receive an opinion to the effect that
each of the CLEC Lease and the ILEC Lease “should” be a “true lease” for U.S.
federal income tax purposes from a nationally recognized accounting or law firm
of 10



--------------------------------------------------------------------------------



 
[settlementagreement038.jpg]
Uniti’s choice (the “True Lease Opinions” and such accounting or law firm the
“Uniti Tax Advisor”); or . If the Uniti Tax Advisor determine that it cannot
deliver the True Lease Opinions, and Windstream, after consultation with its
advisors, believes that the True Lease Opinions should be able to be delivered,
the issue shall be submitted for consideration by a nationally recognized law
firm or accounting firm that is mutually acceptable to both Uniti and Windstream
(the “Alternative Tax Advisor”) and, if such Alternative Tax Advisor agrees to
issue U.S. federal income tax opinions to the effect that each of the CLEC Lease
and the ILEC Lease “should” constitute a “true lease,” such opinions shall be
treated as the True Lease Opinions satisfying this condition o Uniti and
Windstream agree that each of them, and their officers and employees, will use
best efforts to cause the True Lease Opinions to be issued promptly; provided
that Uniti promptly will engage a nationally recognized accounting or valuation
firm (the “Appraiser”) to undertake valuation, appraisal and other analysis
incidental thereto in order to facilitate the issuance of the True Lease
Opinions; provided, further, that Uniti will reasonably request of the Appraiser
that the terms of the Appraiser’s engagement shall allow Windstream to rely upon
any of the Appraiser’s reports for its own analysis of the status of each of the
ILEC Lease and the CLEC Lease as a “true lease”; provided, further, that the
Appraiser’s refusal to grant or grant without conditions such reasonable request
shall not preclude Uniti from engaging such Appraiser • Uniti Go-Forward REIT
Status o As a condition precedent to the effectiveness (but not the approval) of
the Agreement, either . Uniti must receive an opinion from a
nationally-recognized accounting or law firm of its choice (the “Uniti REIT
Advisor”) to the effect that Uniti will, after the effectiveness of all of the
transactions herein, continue to meet the requirements for qualification and
taxation as a REIT for the year in which the Agreement becomes effective, and
that Uniti’s then current method of operation, including the future effect of
the transactions herein, will enable it to continue to meet the requirements for
qualification and taxation as a REIT (a “REIT Opinion”); or . If the Uniti REIT
Advisor determines that it cannot deliver the REIT Opinion, and Windstream,
after consultation with its advisors, believes that the REIT Opinion should be
able to be delivered, the issue shall be submitted for consideration by a
nationally recognized law firm that is mutually acceptable to both Uniti and
Windstream and that has agreed to act prospectively as Uniti’s advisor on REIT
qualification matters (the “Alternative REIT Advisor”) and, if such Alternative
REIT Advisor agrees to issue an opinion to the effect that Uniti will, after the
effectiveness of all of the transactions herein, continue to meet the
requirements for qualification and taxation as a REIT for the year in 11



--------------------------------------------------------------------------------



 
[settlementagreement039.jpg]
which the Agreement becomes effective, and that Uniti’s then current method of
operation, including the future effect of the transactions herein, will enable
it to continue to meet the requirements for qualification and taxation as a
REIT, such opinion shall be treated as the REIT Opinion satisfying this
condition o Uniti and Windstream agree that each of them, and their officers and
employees will use best efforts to cause the REIT Opinion to be issued
Implementation • Agreement in principle between the Parties will be announced
publicly no later than March 2, 2020 • Upon announcement of an agreement in
principle, all pending litigation will be stayed pending closing of the
transactions contemplated hereby, without prejudice to Windstream’s right to
resume prosecution • Windstream will file a motion no later than March 12, 2020
seeking Bankruptcy Court approval of the transactions contemplated hereby by no
later than April 6, 2020, subject to the Bankruptcy Court’s availability and
final documentation if necessary GCI Review • The Parties will establish a
committee consisting of 3 Uniti representatives and 3 Standards Windstream
representatives to review Windstream plans for GCI expenditures for the upcoming
year, with reviews occurring on mutually convenient dates in 4Q, and to include
a monthly GCI forecast and funding schedule for the upcoming year, along with a
3-year annual forecast, with focus on the states targeted for 1 GIG expansion
opportunities in the near term, and with responsible detail on how and where the
GCI expenditures will be invested and the associated returns, including return
models, target market analyses, if applicable, and types of investment (FTTN,
FTTH, long haul, towers, etc.) • The Parties shall meet quarterly for the first
3 years, then semi-annually thereafter • Windstream agrees to provide Uniti
Windstream’s actual 2020 GCI plans, consistent with the level of detail as
required above and agrees to include in such plans, or to otherwise present to
Uniti for reimbursement under this arrangement, only those expenditures it
determines in good faith meet the definition of GCI set forth herein • In
connection with GCI expenditures, Windstream also agrees to provide items (ii)
and (v) below annually and items (i), (iii), and (iv) quarterly: (i) any
certificates, licenses, new Permits or Pole Agreements or documents reasonably
requested by Uniti necessary and obtainable to confirm Windstream’s use of the
fiber and related assets associated with the GCI expenditures; (ii) an Officer’s
Certificate setting forth in reasonable detail the projected GCI expenditures
for the following year after the conclusion of the 4Q reviews and actual GCI
expenditures for each year in 1Q of the following year; (iii) any agreements
conveying title or beneficial interest to Uniti to any land, easements, or
rights of way acquired for construction projects associated with the GCI free
and clear of any Encumbrances except those approved by Uniti, and accompanied by
an ALTA survey thereof satisfactory to Uniti; 12



--------------------------------------------------------------------------------



 
[settlementagreement040.jpg]
(iv) if appropriate, endorsements to any outstanding policy of title insurance
covering the assets associated with the GCI expenditures reasonably satisfactory
in form and substance to Uniti; and (v) Windstream shall deliver to Uniti “as
built” drawings of the fiber and/or related assets constructed during the year,
certified as accurate by the architect or engineer that supervised the work,
during the 4Q planning meeting • The Parties agree that GCI expenditures for
2020 are approved in light of Uniti’s review of the Altman report and Windstream
projections for 2020 • Beginning 2021, annual and rollover GCI amounts will not
require Uniti approval; nonetheless the Committee will discuss proposed GCI
projects in good faith; provided that Uniti shall have the unilateral right to
object to $25 million of proposed GCI expenditures annually (without such $25
million being subject to the dispute resolution described below) that Uniti
determines in good faith do not comply with the GCI definition (a “Disputed GCI
Expenditure”) after providing the Windstream members of the Committee an
opportunity to present supporting documentation demonstrating compliance (the
“Challenge Right”); provided, further, that this provision shall not apply to
the $60 million Sub-Hurdle Allocation • In the event that the Parties disagree
as to whether any GCI investment above the $25 million of proposed GCI
expenditures that Uniti may challenge through the Challenge Right for the
applicable year is eligible for reimbursement by Uniti as a GCI (other than on
the basis that such investment does not qualify as real property), the
disagreement will be brought to Altman Vilandrie or another independent
third-party professional reasonably acceptable to both Parties (the costs of
which shall be borne solely by Uniti), which independent third-party
professional will have 10 days to make a determination with respect to such
disagreement, with such determination being final and binding on the Parties. If
such independent third-party professional determines that any proposed GCI
investment does not comply with the definition of GCI, then Windstream may
replace such project with a replacement project or projects of equal or lesser
cost. 13



--------------------------------------------------------------------------------



 
[settlementagreement041.jpg]
Exhibit B Discount Rate 9.0% PV of Payments 400,000,000 1 $ 24,505,456 2 $
24,505,456 3 $ 24,505,456 4 $ 24,505,456 5 $ 24,505,456 6 $ 24,505,456 7 $
24,505,456 8 $ 24,505,456 9 $ 24,505,456 10 $ 24,505,456 11 $ 24,505,456 12 $
24,505,456 13 $ 24,505,456 14 $ 24,505,456 15 $ 24,505,456 16 $ 24,505,456 17 $
24,505,456 18 $ 24,505,456 19 $ 24,505,456 20 $ 24,505,456 Sum of Payments $
490,109,111 26



--------------------------------------------------------------------------------



 